Ostrander, J.
(after stating the facts). There are really two points to be considered; the second point only if the first is answered unfavorably to plaintiff. They are, first, whether, upon inspection of the record, it appears or may be presumed that the Illinois court had jurisdiction of the defendant; second, whether defendant is precluded, by the decision of the Illinois court upon its motion to vacate the judgment, from now contesting the fact that defendant was properly served with process.
No argument is required and no citation of authorities is necessary to support the proposition that the judgment of a foreign court when sued upon in the courts of this State is open to impeachment for want of jurisdiction of the foreign court. The recital or assertion of jurisdiction, in the record of the judgment, is in this respect immaterial. Thompson v. Whitman, 18 Wall. (U. S.) 457; Old Wayne Mut. Life Ass’n v. McDonough, 204 U. S. 8 (27 *238Sup. Ct. 236). See Wilcox v. Kassick, 2 Mich. 165; People v. Dawell, 25 Mich. 247 (12 Am. Rep. 260); Peed v. Reed, 52 Mich. 117 (17 N. W. 720, 50 Am. Rep. 247); Copas v. Provision Co., 73 Mich. 541 (41 N. W. 690).
The act of Congress (Act May 26, 1790, 1 U. S. Stat. at Large 122), passed in pursuance of the Constitution of the United States, requires a general faith, validity, and. credit to be given to them as evidencó. Corporations, like individuals, are either residents or nonresidents of a State. A corporation is frequently domesticated for various purposes in States other than the one from which the corporate charter is received. Such domestication is usually upon conditions prescribed by statute, the general purpose of which is to place them upon the same footing with domestic corporations, and as nearly as may be with natural persons with respect to the jurisdiction of the courts.
We cannot take judicial notice of the statutes of Illinois, and therefore cannot, upon this record, determine whether a foreign corporation may do business in that State with or without complying with prescribed conditions, or determine whether defendant, whether it be a domestic or foreign corporation, was served with process in that State in accordance with the laws thereof. Certain presumptions may be indulged in support of the jurisdiction of the courts of a State in certain cases.
It is the general rule, and it applies to corporations, that, whenever it appears from inspection of the record of a court of general jurisdiction that the defendant, against whom a personal judgment or decree was rendered, was at the time of the alleged service without the territorial limits of the court’s jurisdiction, and thus beyond the reach of its process, and that he never appeared in the action, the presumption of jurisdiction over his person ceases, and the burden of establishing jurisdiction is cast upon the party who invokes the benefit or the protection of the judgment or decree. 2 Black on Judgments, §§ 895, 896, 910; Newell v. Railway Co., 19 Mich. 336.
*239It was held in St. Clair v. Cox, 106 U. S. 350 (1 Sup. Ct. 354), that the service of a summons upon an agent of a foreign corporation is not sufficient to give jurisdiction to a State court unless it appears in the record that the corporation is engaged in business in the State and the' agent is appointed to act there; that, the transaction of business by the corporation in the State appearing, a certificate of service by the proper officer upon a person who is its agent there is sufficient prima facie evidence that the agent represented the corporation in the business, but that the corporation may, when the record is offered as evidenoe in another State, show that the agent stood in no such representative character to the company as to justify the service of the writ on him. See, also, Cunningham v. Hydraulic Co., 18 Wash. 524 (52 Pac. 235) ; Hazel-tine v. Insurance Co. (C. C.), 55 Fed. 743.
A corporation must be served with process through its agent. If subject to the jurisdiction of the State courts, and process is served upon it in accordance with the laws of the State, the judgment is, according to the general rule, binding upon it in the courts of other States. 2 Black on Judgments, § 907.
The record of the judgment describes defendant as R. M. Owen & Co., Incorporated, from which description it is to be inferred that it was, or was considered to be, a domestic corporation. It is said in the brief for appellant that this court should assume that defendant was a corporation organized under the laws of New York, and therefore a nonresident of Illinois, and thereupon apply the rule announced in St. Clair v. Cox, supra. Upon the other hand, the brief for plaintiff contains the answering statement:
“We have searched in vain through the record in this case for any testimony or offer to prove that defendant is a New York corporation.”
But plaintiff alleges the fact in his declaration and the further fact that defendant has been authorized, since *2401907, to do, and has been doing, business in Illinois, to wit, buying and selling automobiles and parts of automobiles. I think this court should indulge no presumptions of fact founded upon the unproved allegations in plaintiff’s declaration, not admitted upon the trial to be true, for the purpose of aiding, or of contradicting, the record of the Illinois court. Apparently the defendant was sued as a domestic corporation, and there is nothing to the contrary in the record. Upon the face of the record it appears that defendant was lawfully served with process. It was not error to admit in evidence the record of the judgment. It was error to refuse defendant the right to introduce the offered testimony, unless the. facts proposed to be shown were conclusively determined, adversely to defendant, by the decision of the Illinois court upon the motion to vacate the judgment.
The validity of the judgment was not aided by the second ruling of the court. The court either had or did not have jurisdiction to render the judgment. It acquired none by the special appearance and motion of the defendant.
The order made was interlocutory and did not preclude the court from considering a new or further motion to vacate the judgment. Defendant did not appeal from the ruling. See Roach v. Privett, 90 Ala. 391 (7 South. 808, 24 Am. St. Rep. 819). It must be held that the court was in error in refusing the offered testimony. Wissler v. Herr, 162 Pa. 552 (29 Atl. 862).
The judgment is reversed, and a new trial ordered.
Moore, C. J., and Steere, McAlvay, Brooke, and Stone, JJ., concurred. Bláir and Bird, JJ., did not sit.